Exhibit 10

























REVISED AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT


BETWEEN


ALTAIR NANOTECHNOLOGIES, INC.


AND


REGISTRAR AND TRANSFER COMPANY








REVISED: MAY 31, 2012
ORIGINALLY ADOPTED: November 27, 1998
 
 

--------------------------------------------------------------------------------

 


Table of Contents

     
ARTICLE 1 INTERPRETATION
5
1.1
Certain Definitions
5
1.2
Currency
13
1.3
Number and Gender
13
1.4
Sections and Headings
13
1.5
Statutory References
13
1.6
Determination of Percentage Ownership
13
1.7
Acting Jointly or in Concert
14
1.8
Generally Accepted Accounting Principles
14
ARTICLE 2 THE RIGHTS
15
2.1
Legend on Common Share Certificates
15
2.2
Initial Exercise Price; Exercise of Rights; Detachment of Rights
15
2.3
Adjustments to Exercise Price; Number of Rights
18
2.4
Date on Which Exercise is Effective
23
2.5
Execution, Authentication, Delivery and Dating of Rights Certificates
23
2.6
Registration, Transfer and Exchange
23
2.7
Mutilated, Lost, Stolen and Destroyed Rights Certificates
24
2.8
Persons Deemed Owners
24
2.9
Delivery and Cancellation of Certificates
24
2.10
Agreement of Rights Holders
25
ARTICLE 3 ADJUSTMENTS TO THE RIGHTS
25
3.1
Flip-in Event
26
3.2
Fiduciary Duties of the Board of Directors of the Corporation
27
ARTICLE 4 THE RIGHTS AGENT
27
4.1
General
27
4.2
Merger, Amalgamation, Consolidation or Change of Name of Rights Agent
28
4.3
Duties of Rights Agent
29
4.4
Change of Rights Agent
30
ARTICLE 5 MISCELLANEOUS
31
5.1
Redemption, Waiver and Termination
31
5.2
Expiration
32
5.3
Issuance of New Rights Certificates
32
5.4
Supplements and Amendments
33
5.5
Fractional Rights and Fractional Shares
33
5.6
Rights of Action
33
5.7
Holder of Rights Not Deemed a Shareholder
34
5.8
Notice of Proposed Actions
34
5.9
Notices
34
5.10
[Omitted]
35
5.11
Regulatory Approvals
35
5.12
Declaration as to Non-Canadian and Non-U.S. Holders
35
5.13
Successors
35
5.14
Benefits of this Agreement
35
5.15
Determination and Actions by the Board of Directors
36
5.16
Governing Law and Venue
36
5.17
Language
36
5.18
Counterparts
36
5.19
Severability
36
5.20
Effective Date
37
5.21
Time of the Essence
37

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.22
Amendment and Restatement
37
           
EXHIBIT A
 
Rights Certificate
A 1
     
FORM OF ELECTION TO EXERCISE
A 3
     
FORM OF ASSIGNMENT
A 5
 
   



 


 
 

--------------------------------------------------------------------------------

 
REVISED AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT




THIS REVISED AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT amends and
restated the initial Shareholder Rights Plan Agreement dated November 27, 1998,
as previously amended (the “Amendment Date”).


BETWEEN:


ALTAIR NANOTECHNOLOGIES INC.
(the "Corporation")


OF THE FIRST PART
- and -




REGISTRAR AND TRANSFER COMPANY
(as successor to Equity Financial Trust Company)
(the "Rights Agent")


OF THE SECOND PART


WHEREAS:


A.
The Board of Directors has determined that it is advisable to adopt a
shareholder rights plan (the "Rights Plan") to ensure, to the extent possible,
that all shareholders of the Corporation are treated fairly in connection with
any takeover offer for the Corporation or other acquisition of control of the
Corporation.



B.
In order to implement the Rights Plan, the Board of Directors has:



 
(a)
authorized and declared a distribution of one right (a "Right") effective at the
Close of Business at the Record Time in respect of each Common Share outstanding
at the Close of Business at the Record Time;



 
(b)
authorized the issuance of one Right in respect of each Common Share issued
after the Record Time and prior to the earlier of the Separation Time and the
Expiration Time; and



 
(c)
authorized the issuance of Rights Certificates to holders of Rights pursuant to
the terms and subject to the conditions set forth herein.



C.
Each Right entitles the holder thereof, after the Separation Time, to purchase
securities of the Corporation pursuant to the terms and subject to the
conditions set forth herein.



D.
The Corporation desires to appoint the Rights Agent to act on behalf of the
Corporation, and the Rights Agent is willing to so act, in connection with the
issuance, transfer, exchange and replacement of Rights Certificates, the
exercise of Rights and other matters referred to herein.





 
-4-

--------------------------------------------------------------------------------

 


Based upon the determinations set forth in the preceding paragraphs, on November
27, 1998 the Corporation and the Rights Agent entered into a Shareholder Rights
Plan Agreement setting forth the terms and conditions of the Rights Plan.


The Corporation and the Rights Agent desire to amend and restate the Rights
Plan, as previously amended, in its entirety in accordance with the provisions
of this Revised Amended and Restated Shareholder Rights Plan Agreement.


NOW THEREFORE in consideration of the premises and respective agreements set
forth herein, the parties hereby agree as follows:


 
ARTICLE 1
INTERPRETATION
 
1.1
Certain Definitions



For the purposes of this Agreement, including the recitals hereto, the following
terms have the meanings indicated:


 
(a)
"Acquiring Person" shall mean any Person who is at any time after the date
hereof the Beneficial Owner of 15% or more of the outstanding Voting Shares of
the Corporation; provided, however, that the term "Acquiring Person" shall not
include:



 
(i)
the Corporation or any corporation controlled by the Corporation;



 
(ii)
any Person who becomes the Beneficial Owner of 15% or more of the outstanding
Voting Shares as a result of one or any combination of:



 
(A)
a Voting Share Reduction;



 
(B)
an Exempt Acquisition; and



 
(C)
a Pro Rata Acquisition;



provided, however, that if a Person shall become the Beneficial Owner of 15% or
more of the outstanding Voting Shares by reason of one or any combination of a
Voting Share Reduction, an Exempt Acquisition or a Pro Rata Acquisition, and
thereafter becomes the Beneficial Owner of an additional one per cent of the
Voting Shares then outstanding (otherwise than pursuant to a Voting Share
Reduction, an Exempt Acquisition or a Pro Rata Acquisition), then, as of the
date that such Person becomes a Beneficial Owner of such additional Voting
Shares, such Person shall become an "Acquiring Person";


 
(iii)
for the period of 10 days after the Disqualification Date (as hereinafter
defined), any Person who becomes the Beneficial Owner of 15% or more of the
outstanding Voting Shares as a result of such Person becoming disqualified from
relying on subclause 1.1(d)(v) hereof where such disqualification results solely
because such Person is making or has announced a current intention to make a
Take-over Bid, either alone or by acting jointly or in concert with any other
Person.  For the purposes of this definition, "Disqualification Date" means the
first date of public announcement that such Person is making or has announced a
current intention to make a Take-over Bid, alone or by acting jointly or in
concert with another Person;



 
-5-

--------------------------------------------------------------------------------

 
 
(iv)
an underwriter that becomes the Beneficial Owner of 15% or more of the Voting
Shares in connection with a distribution of securities pursuant to an
underwriting agreement with the Corporation; or



 
(v)
a Person (a "Grandfathered Person") who is the Beneficial Owner of 15% or more
of the outstanding Voting Shares of the Corporation determined as at the Close
of Business on the Amendment Date provided, however, that this exception shall
not be, and shall cease to be, applicable to a Grandfathered Person in the event
that such Grandfathered Person shall, after the Close of Business on the
Amendment Date, become the Beneficial Owner of Corporation that increases  its
Beneficial Ownership of Voting Shares by more than 1% of the number of Voting
Shares outstanding as at the Close of Business on the Amendment Date, other than
through a Voting Share Reduction, an Exempt Acquisition or a Pro Rata
Acquisition;



 
(vi)
Al Yousuf, LLC, a United Arab Emirates limited liability company (“Al Yousuf”);
provided, however, this exception shall not be, and shall cease to be,
applicable to Al Yousuf in the event that Al Yousuf shall, after its execution
of the Purchase and Settlement Agreement dated September 30, 2008 (the “Purchase
and Settlement Agreement”) (a) increase its Beneficial Ownership percentage of
the Voting Shares by more than 1% above its Beneficial Ownership percentage of
the Voting Shares as a result of its execution of the Purchase and Settlement
Agreement, other than through the Issuance, a Voting Share Reduction, an Exempt
Acquisition or a Pro Rata Acquisition, or (b) commence a Take-over Bid that
would, if consummated, increase its Beneficial Ownership percentage of the
Voting Shares by more than 1% above its Beneficial Ownership percentage of the
Voting Shares as a result of its execution of the Purchase and Settlement
Agreement; and



 
(vii)
Canon Investment Holdings Limited, a company organized under the laws of Hong
Kong, Energy Storage Technology (China) Group Limited, a company organized under
the laws of Hong Kong, and their respective Affiliates.

 
 

 
(b)
"Affiliate", when used to indicate a relationship with a specified Person, means
a Person that directly or indirectly controls, or is controlled by, or is under
common control with, such specified Person



 
(c)
"Associate", when used to indicate a relationship with a specified Person, means
any relative of such specified Person who has the same home as such specified
Person, or any person to whom such specified Person is married, or any person
with whom such specified Person is living in a conjugal relationship outside
marriage, or any relative of such spouse or other person who has the same home
as such specified Person



 
(d)
A Person shall be deemed the "Beneficial Owner" of, and to have "Beneficial
Ownership" of, and to "Beneficially Own



 
(i)
any securities of which such Person or any of such Person's Affiliates or
Associates is owner at law or in equity



 
-6-

--------------------------------------------------------------------------------

 
 
(ii)
any securities which the Person or any of such Person's Affiliates or Associates
has the right to acquire, within 60 days (whether such right is exercisable
immediately or after the passage of not more than 60 days thereafter or upon the
occurrence of a contingency or the making of a payment) pursuant to any
Convertible Security, agreement, arrangement, pledge or understanding, whether
or not in writing (other than (A) customary
agreements  with  and  between  underwriters  and/or banking group and/or
selling group members with respect to a distribution of securities and (B)
pledges of securities in the ordinary course of the pledgee's business); and



 
(iii)
any securities that are Beneficially Owned within the meaning of clauses (i) or
(ii) of this Subsection 1.1(d) by any other Person with which such Person is
acting jointly or in concert



provided, however, that a Person shall not be deemed the "Beneficial Owner" of,
or to have "Beneficial Ownership" of, or to "Beneficially Own", any security:


 
(iv)
because such security has been deposited or tendered pursuant to a Take-over Bid
made by such Person or any of such Person's Affiliates or Associates or any
other person acting jointly or in concert with such Person until the earlier of
such tendered security being 1) accepted unconditionally for payment or exchange
and 2) taken up and paid for



 
(v)
because (A) such Person or any of the Affiliates or Associates of such Person or
any other Person acting jointly or in concert with such Person, holds such
security provided that the ordinary business of any such Person (the "Fund
Manager") includes the management of investment funds for others and such
security is held by the Fund Manager in the ordinary course of such business in
the performance of such Fund Manager's duties for the account of any other
Person (a "Client"), (B) such Person (the "Trust Company") is licensed to carry
on the business of a trust company under applicable laws and, as such, acts as
trustee or administrator or in a similar capacity in relation to the estates of
deceased or incompetent Persons (each an "Estate Account") or in relation to
other accounts (each an "Other Account") and holds such security in the ordinary
course of such duties for such Estate Accounts or for such Other Accounts, (C)
such Person (the "Plan Administrator") is the administrator or the trustee of
one or more pension funds or plans (a "Plan") registered under the laws of
Canada or any province thereof or the laws of the United States of America or
any state thereof, (D) such Person (the "Crown Agent") is established by statute
for purposes that include, and the ordinary business or activity of such Person
includes, the management of investment funds for employee benefit plans, pension
plans, insurance plans, or various public bodies, or (E) such Person is a Plan;
provided, however, that in any of the foregoing cases the Fund Manager, the
Trust Company, the Plan Administrator, the Crown Agent or the Plan, as the case
may be, is not then making or has not then announced an intention to make a
Take-over Bid, alone or by acting jointly or in concert with any other Person,
other than an Offer to Acquire Voting Shares or other securities (X) pursuant to
a distribution by the Corporation or (Y) by means of market transactions made in
the ordinary course of the business of such Person (including pre-arranged
trades entered into the ordinary course of business of such Person) executed
through the facilities of a stock exchange or organized over-the-counter market



 
-7-

--------------------------------------------------------------------------------

 
 
(vi)
because such Person is a Client of the same Fund Manager as another Person on
whose account the Fund Manager holds such security, or because such Person is an
Estate Account or an Other Account of the same Trust Company as another Person
on whose account the Trust Company holds such security, or because such Person
is a Plan with the same Plan Administrator as another Plan on whose account the
Plan Administrator holds such securities



 
(vii)
because such Person is a Client of a Fund Manager and such security is owned at
law or in equity by the Fund Manager or because such Person is an Estate Account
or an Other Account of a Trust Company and such security is owned at law or in
equity by the Trust Company or such Person is a Plan and such security is owned
at law or in equity by the Plan Administrator; or



 
(viii)
because such Person is the registered holder of securities as a result of
carrying on the business of or acting as a nominee of a securities depositary



For purposes of this Agreement in determining the percentage of the outstanding
Voting Shares with respect to which a Person is or is deemed to be the
Beneficial Owner, any unissued Voting Shares as to which such Person is deemed
the Beneficial Owner pursuant to this Subsection 1.1(d) shall be deemed
outstanding.


 
(e)
"Board of Directors" shall mean the board of directors of the Corporation or any
duly constituted and empowered committee thereof.



 
(f
"Business Corporations Act" shall mean the Delaware General Corporation Law, and
any comparable or successor laws or regulations thereto.



 
(g)
"Business Day" shall mean any day, other than a Saturday or Sunday or a day on
which banking institutions in the City of Toronto are authorized or obligated by
law to close.



 
(h)
[intentionally omitted]



 
(i)
"Close of Business" on any given date shall mean the time on such date (or, if
such date is not a Business Day, the time on the next Business Day) at which the
principal office of the transfer agent for the Common Shares in Cranford, New
Jersey (or after the Separation Time, the principal office of the Rights Agent
in Cranford, New Jersey) is closed to the public.



 
(j)
"Closing Price" per security of any securities on any date of determination
shall mean:



 
(i)
the closing board lot sale price or, if such price is not available, the average
of the closing bid and asked prices, for such securities as reported by the
stock exchange or national securities quotation system on which such securities
are listed or admitted to trading (provided that, if at the date of
determination such securities are listed or admitted to trading on more than one
stock exchange or national securities quotation system, such price or prices
shall be determined based on the stock exchange or quotation system on which
such securities are then listed or admitted to trading on which the largest
number of such securities were traded during the most recently completed
calendar year); or



 
(ii)
if for any reason none of such prices is available on such day or the securities
are not listed or admitted to trading on a stock exchange or a national
securities quotation system, the last sale price, or in case no sale takes place
on such date, the average of the high bid and low asked prices for each of such
securities in the over-the-counter market;



 
-8-

--------------------------------------------------------------------------------

 
provided, however, that if for any reason none of such prices are available on
such date, the "Closing Price" per security of such securities on such date
shall mean the fair value per security of the securities on such date as
determined by a nationally or internationally recognized investment dealer or
investment banker with respect to the fair value per security of such
securities.


 
(k)
"Common Shares" shall mean the common stock, $.001 par value in the share
capital of the Corporation as presently constituted, as such shares may be
subdivided, consolidated, reclassified or otherwise changed from time to time,
and "common shares" when used with reference to any Person other than the
Corporation means the class or classes of shares (or similar equity interest)
with the greatest per share voting power entitled to vote generally in the
election of all directors of such other Person or the equity securities or other
equity interest having power (whether or not exercised) to control or direct the
management of such other Person or, if such other Person is a corporation
controlled by another Person, the Person (other than an individual) which
ultimately controls such first mentioned other Person.



 
(l)
[Intentionally omitted]



(m)           "Controlled": a body corporate is "controlled" by another Person
if and only if:


 
(i)
securities entitled to vote in the election of directors carrying more than 50%
of the votes for the election of directors are held, directly or indirectly, by
or for the benefit of the other Person; and



 
(ii)
the votes carried by such securities are entitled, if exercised, to elect a
majority of the board of directors of such body corporate;



and "controls", "controlling" and "under common control with" shall be
interpreted accordingly.


 
(n)
"Convertible Security" means, with respect to any security, a security
convertible into or exchangeable for the first-mentioned security.



 
(o)
"Co-Rights Agents" shall have the meaning ascribed thereto in Subsection 4.1(a)



 
(p)
"Disposition Date" has the meaning ascribed thereto in Subsection 5.1(b).



 
(q)
"Disqualification Date" has the meaning ascribed thereto in Clause 1.1(a)(iii)
hereof.



 
(r)
"Effective Date" shall mean the Close of Business on November 27, 1998



 
(s)
"Election to Exercise" has the meaning ascribed thereto in Subsection 2.2(d).



 
(t)
"Exempt Acquisition" means a share acquisition in respect of which the Board of
Directors has waived the application of Section 3.1 pursuant to Subsection
5.1(b), 5.l(d) or 5.l(e) or which was made on or prior to the date of this
Agreement.



 
-9-

--------------------------------------------------------------------------------

 
 
(u)
"Exercise Price" shall mean, as of any date, the price at which a holder of a
Right may purchase the securities issuable upon exercise of one whole Right and,
until adjustment thereof in accordance with the terms hereof, the Exercise Price
shall be US$20.



 
(v)
"Expansion Factor" has the meaning ascribed thereto in subclause
2.3(b)(iv)(A)(1).



 
(w)
"Expiration Time" shall mean the Termination Time.



 
(x)
"Fiduciary" shall, for the purpose of Section 5.12, mean a trust company
registered under the trust company legislation of Canada or any province
thereof, a trust company organized under the laws of any state of the United
States, a portfolio manager registered under the securities legislation of one
or more provinces of Canada or an investment adviser registered under the United
States Investment Advisers Act of 1940 or any other securities legislation of
the United States or any state, of the United States.



 
(y)
"Flip-in Event" shall mean a transaction or event in or pursuant to which any
Person becomes an Acquiring Person.



 
(z)
"Holder" shall have the meaning ascribed thereto in Section 2.8.



 
(aa)
[Intentionally omitted]

 
 
(ab)
"Market Price" per security of any securities on any date of determination shall
mean the average of the daily Closing Prices per security of such securities on
each of the 20 consecutive Trading Days through and including the Trading Day
immediately preceding such date of determination; provided, however, that if an
event of a type analogous to any of the events described in Section 2.3 hereof
shall have caused any Closing Price used to determine the Market Price on any
Trading Day not to be fully comparable with the Closing Price on the Trading Day
immediately preceding such date of determination, each such Closing Price so
used shall be appropriately adjusted in a manner analogous to the applicable
adjustment provided for in Section 2.3 hereof in order to make it fully
comparable with the Closing Price on the Trading Day immediately preceding such
date of determination.



 
(ac)
"Nominee" has the meaning ascribed thereto in Subsection 2.2(c).



 
(ad)
"Offer to Acquire" shall include:



 
(i)
an offer to purchase or a solicitation of an offer to sell Voting Shares, or a
public announcement of an intention to make such an offer or solicitation; and



 
(ii)
an acceptance of an offer to sell Voting Shares, whether or not such offer to
sell has been solicited;



or any combination thereof, and the Person accepting an offer to sell shall be
deemed to be making an Offer to Acquire to the Person that made the offer to
sell.


 
(ae)
"Offeror" shall mean a Person who has announced a current intention to make, or
who is making, a Take-over Bid.



 
-10-

--------------------------------------------------------------------------------

 
 
(af)
"Offeror's Securities" shall mean the Voting Shares Beneficially Owned on the
date of a Take-over Bid by an Offeror.



 
(ag)
[Intentionally omitted]



 
(ah)
[Intentionally omitted]



 
(ai)
[Intentionally omitted]



 
 (aj)
"Person" includes any individual, firm, partnership, association, trust,
trustee, executor, administrator, legal personal representative, government,
governmental body or authority, corporation, or other incorporated or
unincorporated organization, syndicate or other entity.





 
(ak)
"Pro Rata Acquisition" means an acquisition by a Person of Voting Shares
pursuant to (i) any dividend reinvestment plan or share purchase plan of the
Corporation made available to all holders of Voting Shares (other than holders
resident in any jurisdiction where participation in any such plan is restricted
or impractical as a result of applicable law), (ii) a stock dividend, a stock
split or other event pursuant to which such Person becomes the Beneficial Owner
of Voting Shares on the same pro rata basis as all other holders of Voting
Shares of the same class or series, (iii) the acquisition or exercise of rights
to purchase Voting Shares distributed to all holders of Voting Shares (other
than holders resident in any jurisdiction where such distribution is restricted
or impractical as a result of applicable law) by the Corporation pursuant to a
rights offering (but only if such rights are acquired directly from the
Corporation) or (iv) a distribution of Voting Shares or Convertible Securities
in respect thereof offered pursuant to a prospectus or by way of a private
placement or a conversion or exchange of any such Convertible Security, provided
such Person does not thereby acquire a greater percentage of Voting Shares or
Convertible Securities so offered than the Person's percentage of Voting Shares
Beneficially Owned immediately prior to such acquisition.



 
(al)
"Record Time" means the Close of Business on the Effective Date.



 
(am)
"Redemption Price" shall have the meaning attributed thereto in Subsection
5.1(a).



 
(an)
"Regular Periodic Cash Dividend" means cash dividends paid on the Common Shares
at regular intervals in any fiscal year of the Corporation to the extent that
such cash dividends do not exceed in the aggregate in any fiscal year, on a per
share basis, the greatest of:



 
(i)
200% of the aggregate amount of cash dividends declared payable by the
Corporation on its Common Shares in its immediately preceding fiscal year
divided by the number of Common Shares outstanding as at the end of such fiscal
year;



 
(ii)
300% of the arithmetic mean of the aggregate amounts of cash dividends declared
payable by the Corporation on its Common Shares in its three immediately
preceding fiscal years divided by the arithmetic mean of the number of Common
Shares outstanding as at the end of each of such fiscal years; and



 
(iii)
100% of the aggregate consolidated net income of the Corporation, before
extraordinary items, for its immediately preceding fiscal year divided by the
number of Common Shares outstanding as at the end of such fiscal year.



 
-11-

--------------------------------------------------------------------------------

 
 
(ao)
"Right" shall mean the herein described rights to purchase securities pursuant
to the terms and subject to the conditions set forth herein.



 
(ap)
"Rights Certificate" shall mean the certificates representing the Rights after
the Separation Time which shall be substantially in the form attached hereto as
Exhibit A.



 
(aq)
"Rights Register" and "Rights Registrar" shall have the respective meanings
ascribed thereto in Subsection 2.6(a).



 
(ar)
"Securities Act (Ontario)" shall mean the Securities Act (Ontario), R.S.O. 1990,
c.S-5, as amended and the regulations and rules made thereunder, as now in
effect or as the same may from time to time be amended, re-enacted or replaced.



 
(as)
"Separation Time" means the Close of Business on the eighth Business Day after
the earlier of:



 
(i)
the Stock Acquisition Date; and



 
(ii)
the date of the commencement of, or first public announcement or disclosure of
the intent of any Person (other than the Corporation or any corporation
controlled by the Corporation) to commence, a Take-over Bid or such later
Business Day as may be determined at any time or from time to time by the Board
of Directors;



provided, however, that if any such Take-over Bid expires, is canceled, is
terminated or is otherwise withdrawn prior to the Separation Time, such
Take-over Bid shall be deemed, for purposes of this Subsection 1.1(as) never to
have been made, and, provided further, that if the Board of Directors
determines, pursuant to Section 5.1, to waive the application of Section 3.1 to
a Flip-In Event, the Separation Time in respect of such Flip-In Event shall be
deemed never to have occurred.


 
(at)
"Stock Acquisition Date" shall mean the first date of public announcement or
disclosure by the Corporation or an Acquiring Person of facts indicating that a
Person has become an Acquiring Person (which, for the purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 13(d) of the U.S. Exchange Act disclosing such information).



 
(au)
"Take-over Bid" means an Offer to Acquire Voting Shares of any class, or
Convertible Securities with respect thereto, where the Voting Shares subject to
the Offer to Acquire, together with the Voting Shares into or for which the
securities subject to the Offer to Acquire are convertible or exchangeable and
the Offeror's Securities constitute in the aggregate 15% or more of the
outstanding Voting Shares at the date of the Offer to Acquire.



 
(av)
"Termination Time" means the time at which the right to exercise Rights shall
terminate pursuant to Section 5.1 hereof.



 
(aw)
"Trading Day", when used with respect to any securities, means the day on which
the principal United States securities exchange (as determined by the Board of
Directors) on which such securities are listed or admitted to trading is open
for the transaction of business or, if the securities are not listed or admitted
to trading on any United States securities exchange, a Business Day.



 
(ax)
[intentionally omitted]



 
-12-

--------------------------------------------------------------------------------

 


 
(ay)
"U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder as from time to time in
effect.



 
(az)
"Voting Share Reduction" means an acquisition or redemption by the Corporation
of Voting Shares which, by reducing the number of Voting Shares outstanding,
increases the percentage of Voting Shares Beneficially Owned by any Person to
15% or more of the Voting Shares then outstanding.



 
(aaa)
"Voting Shares" shall mean the Common Shares and any other securities the
holders of which are entitled to vote generally on the election of directors of
the Corporation, and "voting shares", when used with reference to any Person
other than the Corporation, means common shares of such other Person and any
other securities the holders of which are entitled to vote generally in the
election of the directors of such other Person.

 
 
1.2
Currency

 
All sums of money which are referred to in this Agreement are expressed in
lawful money of United States, unless otherwise specified.

 
1.3
Number and Gender

 
Wherever the context will require, terms (including defined terms) used herein
importing the singular number only include the plural and vice versa and words
importing any one gender shall include all others.
 
 
1.4
Sections and Headings

 
The division of this Agreement into Articles, Sections, Subsections, Clauses and
Subclauses and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
terms this "Agreement", "hereunder", "hereof", and similar expressions refer to
this Agreement as amended or supplemented from time to time and not to any
particular Article, Section or other portion hereof and include any Agreement or
instrument supplemental or ancillary hereto.  Unless something in the subject
matter or context is inconsistent therewith, references herein to Articles,
Sections, Subsections, Clauses and Subclauses are to Articles, Sections,
Subsections, Clauses and Subclauses of this Agreement.
 
 
1.5
Statutory References

 
Unless the context otherwise requires, any reference to a specific Section,
Subsection, Clause or Rule of any statute or regulation shall be deemed to refer
to the same as it may be amended, reenacted or replaced or, if repealed and
there shall be no replacement therefor, to the same as it is in effect on the
date of this Agreement.
 


1.6
Determination of Percentage Ownership

 
-13-

--------------------------------------------------------------------------------

 
The percentage of Voting Shares Beneficially Owned by any Person, shall, for the
purposes of this Agreement, be and be deemed to be the product determined by the
formula:
 

100x A        
B
 

 
where:


 
A =
the aggregate number of votes for the election of all directors generally
attaching to the Voting Shares Beneficially Owned by such Person; and



 
B =
the aggregate number of votes for the election of all directors generally
attaching to all outstanding Voting Shares.



Where any person is deemed to Beneficially Own unissued Voting Shares pursuant
to Subsection 1.1(d), such Voting Shares shall be deemed to be outstanding for
the purpose of both A and B in the formula above.
 
 
1.7
Acting Jointly or in Concert

 
For the purposes of this Agreement, a Person is acting jointly or in concert
with every Person who is a party to an agreement, commitment or understanding,
whether formal or informal, with the first Person for the purpose of acquiring
or offering to acquire Voting Shares or Convertible Securities in respect
thereof (other than customary agreements with and between underwriters and
banking group or selling group members with respect to a distribution of
securities or pursuant to a pledge of securities in the ordinary course of the
pledgee's business).


 
1.8
Generally Accepted Accounting Principles

 
Wherever in this Agreement reference is made to generally accepted accounting
principles, such reference shall be deemed to be the recommendations at the
relevant time of the United States Public Company Accounting Oversight Board, or
any successor organization, applicable on a consolidated basis (unless otherwise
specifically provided herein to be applicable on an unconsolidated basis) as at
the date on which a calculation is made or required to be made in accordance
with generally accepted accounting principles.  Where the character or amount of
any asset or liability or item of revenue or expense is required to be
determined, or any consolidation or other accounting computation is required to
be made for the purpose of this Agreement or any document, such determination or
calculation shall, to the extent applicable and except as otherwise specified
herein or as otherwise agreed in writing by the parties, be made in accordance
with generally accepted accounting principles applied on a consistent basis.
 
-14-

--------------------------------------------------------------------------------

 
ARTICLE 2
THE RIGHTS
 
 
2.1
Legend on Common Share Certificates

 
 
(a)
Certificates representing the Common Shares, including without limitation Common
Shares issued upon the conversion of Convertible Securities, issued after the
Close of Business on the Amendment Date but prior to the Close of Business on
the earlier of the Separation Time and the Expiration Time, shall also evidence
one Right for each Common Share represented thereby and shall have impressed on,
printed on, written on or otherwise affixed to them the following legend:

 
"Until the Separation Time (as defined in the Rights Agreement referred to
below), this certificate also evidences and entitles the holder hereof to
certain Rights as set forth in an Revised Amended and Restated Shareholder
Rights Plan Agreement, dated as of May 31, 2012 (the "Rights Agreement"),
between the Corporation and Registrar and Transfer Company, as Rights Agent, the
terms of which are hereby incorporated herein by reference and a copy of which
is on file at the registered office of the Corporation.  Under certain
circumstances, as set forth in the Rights Agreement, such Rights may be amended
or redeemed, may expire, may become void (if, in certain cases, they are
"Beneficially Owned" by an "Acquiring Person", as such terms are defined in the
Rights Agreement, or a transferee thereof) or may be evidenced by separate
certificates and may no longer be evidenced by this certificate.
 
 
(b)
Certificates representing Common Shares that are issued and outstanding at the
Record Time shall evidence one Right for each Common Share evidenced thereby,
notwithstanding the absence of the foregoing legend, until the earlier of the
Separation Time and the Expiration Time.

 
 
2.2
Initial Exercise Price; Exercise of Rights; Detachment of Rights

 
 
(a)
Subject to adjustment as herein set forth, including without limitation as set
forth in Article 3, each Right will entitle the holder thereof, from and after
the Separation Time and prior to the Expiration Time, to purchase one-half of
one Common Share for the Exercise Price as at the Business Day immediately
preceding Separation Time (which Exercise Price and number of Common Shares are
subject to adjustment as set forth below).  Notwithstanding any other provision
of this Agreement, any Rights held by the Corporation or any of its Subsidiaries
shall be void.



 
(b)
Until the Separation Time, (i) the Rights shall not be exercisable and no Right
may be exercised; and (ii) for administrative purposes, each Right will be
evidenced by the certificate for the associated Common Share registered in the
name of the holder thereof (which certificate shall be deemed to represent a
Rights Certificate) and will be transferable only together with, and will be
transferred by a transfer of, such associated Common Share.



 
-15-

--------------------------------------------------------------------------------

 
 
(c)
From and after the Separation Time and prior to the Expiration Time, subject to
compliance with governing securities laws and the availability of Common Shares,
the Rights may be exercised, and the registration and transfer of the Rights
shall be separate from and independent of Common Shares.  Promptly following the
Separation Time and the completion of steps necessary to comply with governing
securities laws in the United States and Canada, the Corporation will prepare or
cause to be prepared and the Rights Agent will mail to each holder of record of
Common Shares as of the Separation Time and, in respect of each Convertible
Security converted into Common Shares after the Separation Time and prior to the
Expiration Time, promptly after such conversion, the Corporation will prepare or
cause to be prepared and the Rights Agent will mail to the holder so converting
(other than an Acquiring Person and in respect of any Rights Beneficially Owned
by such Acquiring Person which are not held of record by such Acquiring Person,
the holder of record of such rights (a "Nominee")) at such holder's address as
shown by the records of the Corporation (the Corporation hereby agreeing to
furnish copies of such record to the Rights Agent for this purpose):



 
(i)
a Rights Certificate in substantially the form of Exhibit A hereto appropriately
completed, representing the number of Rights held by such holder at the
Separation Time and having such marks of identification or designation and such
legends, summaries or endorsements printed thereon as the Corporation may deem
appropriate and as are not inconsistent with the provisions of this Agreement,
or as may be required to comply with any law, rule or regulation or judicial or
administrative order, or with any article or regulation of any stock exchange or
quotation system on which the Rights may from time to time be listed or traded,
or to conform to usage; and



 
(ii)
a disclosure statement prepared by the Corporation describing the Rights,
provided that a Nominee shall be sent the materials provided for in (i) and (ii)
only in respect of all Common Shares held of record by it which are not
Beneficially Owned by an Acquiring Person and the Corporation may require any
Nominee or suspected Nominee to provide such information and documentation as
the Corporation may reasonably require for such purpose.



 
(d)
Rights may be exercised in whole or in part on any Business Day after the
Separation Time and prior to the Expiration Time by submitting to the Rights
Agent, at its principal office in New Jersey:



 
(i)
the Rights Certificate evidencing such Rights;



 
(ii)
an election to exercise (an "Election to Exercise") substantially in the form
attached to the Rights Certificate duly completed, and executed in a manner
acceptable to the Rights Agent;



 
(iii)
payment by certified check, banker's draft or money order payable to the order
of the Corporation, of a sum equal to the Exercise Price multiplied by the
number of Rights being exercised and a sum sufficient to cover any transfer tax
or charge which may be payable in respect of any transfer involved in the
transfer or delivery of Rights Certificates or the issuance or delivery of
certificates for Common Shares in a name other than that of the holder of the
Rights being exercised; and



 
(iv)
such documents as may be required by governing securities laws.



 
(e)
Upon receipt of a Rights Certificate, which is accompanied by an appropriately
completed and duly executed Election to Exercise (which does not indicate that
such Right is null and void as provided by Subsection 3.1(b)) and payment as set
forth in Subsection 2.2(d), the Rights Agent (unless otherwise instructed by the
Corporation) will thereupon promptly:

 
-16-

--------------------------------------------------------------------------------

 
 
(i)
requisition from the transfer agent of the Common Shares certificates
representing the number of Common Shares to be purchased (the Corporation hereby
irrevocably authorizing its transfer agent to comply with all such
requisitions);



 
(ii)
after receipt of such Common Share certificates, deliver such certificates to,
or to the order of, the registered holder of such Rights Certificate, registered
in such name or names as may be designated by such holder;



 
(iii)
when appropriate, requisition from the Corporation the appropriate payment by
certified check, banker's draft or money order, if any, to be paid in lieu of
issuing fractional Common Shares;



 
(iv)
when appropriate, after receipt of such certified check, banker's draft or money
order, deliver such funds to, or to the order of, the registered holder of the
Rights Certificate; and



 
(v)
tender to the Corporation all payments received on exercise of the Rights.



 
(f)
If the holder of any Rights shall exercise less than all the Rights evidenced by
such holder's Rights Certificate, a new Rights Certificate evidencing the Rights
remaining unexercised will be issued by the Rights Agent to such holder or to
such holder's duly authorized assigns.



 
(g)
The Corporation covenants and agrees that it will:



 
(i)
take all such action as may be necessary and within its power to ensure, that
all Common Shares delivered upon the exercise of Rights shall, at the time of
delivery of the certificates for such Common Shares (subject to payment of the
Exercise Price), be duly and validly authorized, executed, issued and delivered
as fully paid and non-assessable;



 
(ii)
take all such action as may reasonably be considered to be necessary and within
its power to comply with any applicable requirements of the Business
Corporations Act, the Securities Act (Ontario), the U.S. Exchange Act, the
United States Securities Act of 1933, as amended (the "U.S. Securities Act"),
and comparable legislation of each of the provinces and territories of Canada
and states of the United States of America, or the rules and regulations
thereunder or any other applicable law, rule or regulation, in connection with
the issuance and delivery of the Rights, the Rights Certificates and the
issuance of any Common Shares upon exercise of the Rights;



 
(iii)
use reasonable efforts to cause all Common Shares issued upon exercise of the
Rights to be listed on the stock exchanges on which the Common Shares are listed
at that time;



 
(iv)
to the extent that there are not available out of its authorized and unissued
Common Shares sufficient to permit the exercise in full of all outstanding
Rights, promptly approve, recommend to the holders of the Common Shares for
approval and notice a meeting (or majority consent) regarding an amendment to
the Certificate of Incorporation increasing the number of authorized and
unissued Common Share as necessary to permit the exercise in full of all
outstanding Rights;



 
(v)
pay when due and payable, if applicable, any and all federal, provincial, state
and municipal taxes (not in the nature of income, capital gains or withholding
taxes) and charges which may be payable in respect of the original issuance or
delivery of the Rights Certificates or certificates for Common Shares issued
upon the exercise of Rights, provided that the Corporation shall not be required
to pay any transfer tax or charge which may be payable in respect of any
transfer of Rights or the issuance or delivery of certificates for Common Shares
issued upon the exercise of Rights, in a name other than that of the holder of
the Rights being transferred or exercised; and

 
 
-17-

--------------------------------------------------------------------------------

 
 
(vi)
after the Separation Time, except as permitted by Section 5.1 or Section 5.4
hereof, not take (or permit any corporation it controls to take) any action if
at the time such action is taken it is reasonably foreseeable that such action
will diminish substantially or otherwise eliminate the benefits intended to be
afforded by the Rights.



 
2.3
Adjustments to Exercise Price; Number of Rights

 
 
(a)
The Exercise Price, the number and kind of securities subject to purchase upon
exercise of each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 2.3 and in Article 3.



 
(b)
In the event that the Corporation shall at any time after the Record Time and
prior to the Expiration Time:



 
(i)
declare or pay a dividend on the Common Shares payable in Voting Shares or
Convertible Securities in respect thereof other than pursuant to any dividend
reinvestment plan;



 
(ii)
subdivide or change the then outstanding Common Shares into a greater number of
Common Shares;



 
(iii)
consolidate or change the then outstanding Common Shares into a smaller number
of Common Shares; or



 
(iv)
issue any Voting Shares (or Convertible Securities in respect thereof) in
respect of, in lieu of or in exchange for existing Common Shares, whether in a
reclassification, amalgamation, statutory arrangement, consolidation or
otherwise;



the Exercise Price and the number of Rights outstanding (or, if the payment or
effective date therefor shall occur after the Separation Time, the securities
purchasable upon the exercise of Rights) shall be adjusted as follows:


 
(A)
If the Exercise Price and number of Rights outstanding are to be adjusted:



 
1)
the Exercise Price in effect after such adjustment will be equal to the Exercise
Price in effect immediately prior to such adjustment divided by the number of
Common Shares (or other securities of the Corporation) (the "Expansion Factor")
that a holder of one Common Share immediately prior to such dividend,
subdivision, change, combination or issuance would hold thereafter as a result
thereof; and



 
-18-

--------------------------------------------------------------------------------

 
 
2)
each Right held prior to such adjustment will become that number of Rights equal
to the Expansion Factor, and the adjusted number of Rights will be deemed to be
allocated among the Common Shares with respect to which the original Rights were
associated (if they remain outstanding) and the securities of the Corporation
issued in respect of such dividend, subdivision, change, consolidation or
issuance, so that each such Common Share (or other security of the Corporation)
will have exactly one Right associated with it.



 
(B)
If the securities purchasable upon exercise of Rights are to be adjusted, the
securities purchasable upon exercise of each Right after such adjustment will be
the securities that a holder of the securities purchasable upon exercise of one
Right immediately prior to such dividend, subdivision, change, consolidation or
issuance would hold thereafter as a result thereof.



 
(c)
Adjustments pursuant to Subsection 2.3(b) shall be made successively, whenever
an event referred to in Subsection 2.3(b) occurs.



 
(d)
If an event occurs which would require an adjustment under both this Section 2.3
and Section 3.1 hereof, the adjustment provided for in this Section 2.3 shall be
in addition to, and shall be made prior to, any adjustment required pursuant to
Section 3.1 hereof.



 
(e)
In the event the Corporation shall at any time after the Record Time and prior
to the Separation Time issue any Common Shares otherwise than in a transaction
referred to in Subsection 2.3(b), each such Common Share so issued shall
automatically have one new Right associated with it, which Right shall be
evidenced by the certificate representing such Common Share.



 
(f)
In the event the Corporation shall, at any time after the Record Time and prior
to the Expiration Time, fix a record date for the making of a distribution to
all holders of Common Shares of rights or warrants entitling them (for a period
expiring within 45 calendar days after such record date) to subscribe for or
purchase Common Shares (or Convertible Securities in respect of Common Shares)
at a price per Common Share (or, in the case of such a Convertible Security,
having a conversion, exchange or exercise price per share (including the price
required to be paid to purchase such Convertible Security)) less than 90% of the
Market Price per Common Share on such record date, the Exercise Price in effect
after such record date will equal the Exercise Price in effect immediately prior
to such record date multiplied by a fraction;



 
(i)
of which the numerator shall be the number of Common Shares outstanding on such
record date plus the number of Common Shares which the aggregate offering price
of the total number of Common Shares so to be offered (and/or the aggregate
initial conversion, exchange or exercise price of the Convertible Securities so
to be offered (including the price required to be paid to purchase such
Convertible Securities)) would purchase at such Market Price per Common Share;
and



 
(ii)
of which the denominator shall be the number of Common Shares outstanding on
such record date plus the number of additional Common Shares to be offered for
subscription or purchase (or into which the Convertible Securities so to be
offered are initially convertible, exchangeable or exercisable).



 
-19-

--------------------------------------------------------------------------------

 
In case such subscription price is satisfied, in whole or in part, by
consideration other than cash, the value of such consideration shall be as
determined in good faith by the Board of Directors.  Such adjustment shall be
made successively whenever such a record date is fixed.  To the extent that such
rights or warrants are not exercised prior to the expiration thereof, the
Exercise Price shall be readjusted in the manner contemplated above based on the
number of Common Shares (or securities convertible into or exchangeable for
Common Shares) actually issued on the exercise of such rights or warrants.


For purposes of this Agreement, the granting of the right to purchase Common
Shares (whether from treasury or otherwise) pursuant to any dividend or interest
reinvestment plan or any share purchase plan providing for the reinvestment of
dividends or interest payable on securities of the Corporation or the investment
of periodic optional payments or employee benefit or similar plans (so long as
such right to purchase is in no case evidenced by the delivery of rights or
warrants by the Corporation) shall not be deemed to constitute an issue of
rights or warrants by the Corporation; provided, however, that in the case of
any dividend or interest reinvestment or share purchase plan, the right to
purchase Common Shares is at a price per share of not less than 90% of the
current market price per share (determined as provided in such plans) of the
Common Shares.
 
(g)
In the event the Corporation shall at any time after the Record Time and prior
to the Expiration Time fix a record date for the making of a distribution to all
holders of Common Shares of (i) evidences of indebtedness or assets (other than
a Regular Periodic Cash Dividend or a dividend paid in Common Shares, but
including any dividend payable in securities other than Common Shares), (ii)
rights or warrants entitling them to subscribe for or purchase Voting Shares (or
Convertible Securities in respect of Voting Shares), at a price per Voting Share
(or, in the case of a Convertible Security in respect of Voting Shares, having a
conversion, exchange or exercise price per share (including the price required
to be paid to purchase such Convertible Security)) less than 90% of the Market
Price per Common Share on such record date (excluding rights or warrants
referred to in Subsection 2.3(f)) or (iii) other securities of the Corporation,
the Exercise Price in effect after such record date shall be equal to the
Exercise Price in effect immediately prior to such record date less the fair
market value (as determined in good faith by the Board of Directors) of the
portion of the assets, evidences of indebtedness, rights or warrants or other
securities so to be distributed applicable to each of the securities purchasable
upon exercise of one Right.  Such adjustment shall be made successively whenever
such a record date is fixed.



 
(h)
Each adjustment made pursuant to Section 2.3 shall be made as of



 
(i)
the payment or effective date for the applicable dividend, subdivision, change,
combination or issuance, in the case of an adjustment made pursuant to
Subsection 2.3(b) above; and



 
(ii)
the record date for the applicable dividend or distribution, in the case of an
adjustment made pursuant to Subsections 2.3(f) or 2.3(g) above, subject to
readjustment to reverse the same if such distribution shall not be made.



 
(i)
In the event the Corporation shall at any time after the Record Time and prior
to the Expiration Time issue any shares (other than Common Shares), or rights or
warrants to subscribe for or purchase any such shares, or Convertible Securities
in respect of any such shares, in a transaction referred to in any of subclauses
2.3(b)(i) to (iv) above, if the Board of Directors acting in good faith
determines that the adjustments contemplated by Subsections 2.3(b), 2.3(f) and
2.3(g) above in connection with such transaction will not appropriately protect
the interests of the holders of Rights, the Board of Directors may from time to
time determine what other adjustments to the Exercise Price, number of Rights or
securities purchasable upon exercise of Rights would be appropriate and,
notwithstanding Subsections 2.3(b), 2.3(f) and 2.3(g) above, such adjustments,
rather than the adjustments contemplated by Subsections 2.3(b), 2.3(f) and
2.3(g) above, shall be made upon the Board of Directors providing written
certification thereof to the Rights Agent pursuant to Subsection 2.3(q).



 
-20-

--------------------------------------------------------------------------------

 
 
(j)
Notwithstanding anything herein to the contrary, no adjustment of the Exercise
Price shall be required unless such adjustment would require an increase or
decrease of at least 1% in such Exercise Price; provided, however, that any
adjustments which by reason of this Subsection 2.3(j)) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All adjustments to the Exercise Price made pursuant to this Section
2.3 shall be calculated to the nearest cent.



 
(k)
All Rights originally issued by the Corporation subsequent to any adjustment
made to an Exercise Price hereunder shall evidence the right to purchase, at the
adjusted Exercise Price, the number of Common Shares purchasable from time to
time hereunder upon exercise of the Rights, all subject to further adjustment as
provided herein.



 
(l)
Unless the Corporation shall have exercised its election, as provided in
Subsection 2.3(m), upon each adjustment of an Exercise Price as a result of the
calculations made in Subsections 2.3(f) and 2.3(g), each Right outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Exercise Price, that number of Common Shares
obtained by:



 
(i)
multiplying (A) the number of Common Shares covered by a Right immediately prior
to such adjustment, by (B) the Exercise Price in effect immediately prior to
such adjustment; and



 
(ii)
dividing the product so obtained by the Exercise Price in effect immediately
after such adjustment.



 
(m)
The Corporation may elect on or after the date of any adjustment of an Exercise
Price to adjust the number of Rights, in lieu of any adjustment in the number of
Common Shares purchasable upon the exercise of a Right.  Each of the Rights
outstanding after the adjustment in the number of Rights shall be exercisable
for the number of Common Shares for which a Right was exercisable immediately
prior to such adjustment.  Each Right held of record prior to such adjustment of
the number of Rights shall become the number of Rights obtained by dividing the
relevant Exercise Price in effect immediately prior to adjustment of the
relevant Exercise Price by the relevant Exercise Price in effect immediately
after adjustment of the relevant Exercise Price.  The Corporation shall make a
public announcement of its election to adjust the number of Rights, indicating
the record date for the adjustment, and, if known at the time, the amount of the
adjustment to be made. This record date may be the date on which the relevant
Exercise Price is adjusted or any day thereafter, but, if the Rights
Certificates have been issued, shall be at least 10 calendar days later than the
date of the public announcement.  If Rights Certificates have been issued, upon
each adjustment of the number of Rights pursuant to this Subsection 2.3(m), the
Corporation shall, as promptly as practicable, cause to be distributed to
holders of record of Rights Certificates on such record date, Rights
Certificates evidencing, subject to Section 5.5, the additional Rights to which
such holders shall be entitled as a result of such adjustment, or, at the option
of the Corporation, shall cause to be distributed to such holders of record in
substitution and replacement for the Rights Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof, if required by the
Corporation, new Rights Certificates evidencing all the Rights to which such
holders shall be entitled after such adjustment.  Rights Certificates so to be
distributed shall be issued, executed and countersigned in the manner provided
for herein and may bear, at the option of the Corporation, the relevant adjusted
Exercise Price and shall be registered in the names of holders of record of
Rights Certificates on the record date specified in the public announcement



 
-21-

--------------------------------------------------------------------------------

 
 
(n)
In any case in which this Section 2.3 shall require that an adjustment in an
Exercise Price be made effective as of a record date for a specified event, the
Corporation may elect to defer until the occurrence of such event the issuance
to the holder of any Right exercised after such record date of the number of
Common Shares and other securities of the Corporation, if any, issuable upon
such exercise over and above the number of Common Shares and other securities of
the Corporation, if any, issuable upon such exercise on the basis of the
relevant Exercise Price in effect prior to such adjustment; provided, however,
that the Corporation shall deliver to such holder an appropriate instrument
evidencing such holder's right to receive such additional Common Shares
(fractional or otherwise) or other securities upon the occurrence of the event
requiring such adjustment



 
(o)
Notwithstanding anything in this Section 2.3 to the contrary, the Corporation
shall be entitled to make such adjustments in the Exercise Price, in addition to
those adjustments expressly required by this Section 2.3, as and to the extent
that in its good faith judgment the Board of Directors shall determine to be
advisable in order that any (i) subdivision or consolidation of the Common
Shares, (ii) issuance wholly for cash of any Common Shares at less than the
applicable Market Price, (iii) issuance wholly for cash of any Common Shares or
securities that by their terms are exchangeable for or convertible into or give
a right to acquire Common Shares, (iv) stock dividends, or (v) issuance of
rights, options or warrants referred to in this Section 2.3, hereafter made by
the Corporation to holders of its Common Shares, shall not be taxable to such
shareholders



 
(p)
Irrespective of any adjustment or change in the securities purchasable upon
exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to represent the securities so purchasable which were
represented in the initial Rights Certificates issued hereunder



 
(q)
Whenever an adjustment to the Exercise Price is made pursuant to this Section
2.3, the Corporation shall



 
(i)
promptly prepare a certificate setting forth such adjustment and a brief
statement of the facts accounting for such adjustment; and



 
(ii)
promptly file with the Rights Agent and with each transfer agent for the Common
Shares a copy of such certificate and mail a brief summary thereof to each
holder of Rights who requests a copy.



Failure to file such certificate or to cause such notice to be given as
aforesaid, or any defect therein, shall not affect the validity of any such
adjustment or change.
 
 
 
-22-

--------------------------------------------------------------------------------

 
2.4
Date on Which Exercise is Effective

 
Each Person in whose name any certificate for Common Shares is issued upon the
exercise of Rights shall for all purposes be deemed to have become the holder of
record of the Common Shares represented thereby on, and such certificate shall
be dated, the date upon which the Rights Certificate evidencing such Rights was
duly surrendered (together with a duly completed Election to Exercise) and
payment of the Exercise Price for such Rights (and any applicable transfer taxes
and other governmental charges payable by the exercising Person hereunder) was
made; provided, however, that if the date of such surrender and payment is a
date upon which the Common Share transfer books of the Corporation are closed,
such Person shall be deemed to have become the record holder of such shares on,
and such certificate shall be dated, the next Business Day on which the Common
Share transfer books of the Corporation are open.
 
 
2.5
Execution, Authentication, Delivery and Dating of Rights Certificates

 
 
(a)
The Rights Certificates shall be executed on behalf of the Corporation by a
senior officer.  The signature of any such officer on the Rights Certificates
may be manual or facsimile.  Rights Certificates bearing the manual or facsimile
signatures of individuals who were at any time the proper officers of the
Corporation shall bind the Corporation, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the countersignature and
delivery of such Rights Certificates.

 
 
(b)
Promptly following the Separation Time, the Corporation will notify the Rights
Agent of such Separation Time and will deliver Rights Certificates executed by
the Corporation to the Rights Agent for countersignature and a statement
describing any adjustment to the Exercise Price, and the Rights Agent shall
countersign (manually or by facsimile signature in a manner satisfactory to the
Corporation) and deliver such Rights Certificates and any statement describing
an adjustment to the Exercise Price to the holders of the Rights pursuant to
Section 2.2 hereof.  No Rights Certificate shall be valid for any purpose until
countersigned by the Rights Agent as aforesaid.

 
 
 
(c)
Each Rights Certificate shall be dated the date of countersignature thereof.

 
 
2.6
Registration, Transfer and Exchange

 
 
(a)
After the Separation Time, the Corporation shall cause to be kept a register
(the "Rights Register") in which, subject to such reasonable regulations as it
may prescribe, the Corporation will provide for the registration and transfer of
Rights.  The Rights Agent is hereby appointed "Rights Registrar" for the purpose
of maintaining the Rights Register for the Corporation and registering Rights
and transfers of Rights as herein provided and the Rights Agent hereby accepts
such appointment.  In the event that the Rights Agent shall cease to be the
Rights Registrar, the Rights Agent will have the right to examine the Rights
Register at all reasonable times.



 
(b)
After the Separation Time and prior to the Expiration Time, upon surrender for
registration of transfer or exchange of any Rights Certificate, and subject to
the provisions of Subsections 2.6(d) and 3.1(b) below, the Corporation will
execute, and the Rights Agent will countersign, deliver and register, in the
name of the holder or the designated transferee or transferees, as required
pursuant to the holder's instructions, one or more new Rights Certificates
evidencing the same aggregate number of Rights as did the Rights Certificates so
surrendered.



 
(c)
All Rights issued upon any registration of transfer or exchange of Rights
Certificates shall be valid obligations of the Corporation, and such Rights
shall be entitled to the same benefits under this Agreement as the Rights
surrendered upon such registration of transfer or exchange.



 
-23-

--------------------------------------------------------------------------------

 
 
(d)
Every Rights Certificate surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Corporation or the Rights Agent, as the case may be,
duly executed by the holder thereof or such holder's attorney duly authorized in
writing.  As a condition to the issuance of any new Rights Certificate under
this Section 2.6, the Corporation may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Rights
Agent) in connection therewith.



 
2.7
Mutilated, Lost, Stolen and Destroyed Rights Certificates

 
 
(a)
If any mutilated Rights Certificate is surrendered to the Rights Agent prior to
the Expiration Time, the Corporation shall execute and the Rights Agent shall
countersign and deliver in exchange therefor a new Rights Certificate evidencing
the same number of Rights as did the Rights Certificate so surrendered.



 
(b)
If there shall be delivered to the Corporation and the Rights Agent prior to the
Expiration Time: (i) evidence to their reasonable satisfaction of the
destruction, loss or theft of any Rights Certificate; and (ii) such security or
indemnity as may be reasonably required by them to save each of them and any of
their agents harmless, then, in the absence of notice to the Corporation or the
Rights Agent that such Rights Certificate has been acquired by a bona fide
purchaser, the Corporation shall execute and, upon the Corporation's request the
Rights Agent shall countersign and deliver, in lieu of any such destroyed, lost
or stolen Rights Certificate, a new Rights Certificate evidencing the same
number of Rights as did the Rights Certificate so destroyed, lost or stolen.



 
(c)
As a condition to the issuance of any new Rights Certificate under this Section
2.7, the Corporation may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Rights Agent) connected
therewith.



 
(d)
Every new Rights Certificate issued pursuant to this Section 2.7 in lieu of any
destroyed, lost or stolen Rights Certificate shall evidence a contractual
obligation of the Corporation, whether or not the destroyed, lost or stolen
Rights Certificate shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Agreement equally and proportionately with
any and all other Rights duly issued hereunder.

 
2.8
Persons Deemed Owners



The Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the person in whose name a Rights Certificate (or,
prior to the Separation Time, the associated Common Share certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby for
all purposes whatsoever.  As used in this Agreement, unless the context
otherwise requires, the term "holder" of any Rights shall mean the registered
holder of such Rights (or, prior to the Separation Time, the associated Common
Shares).
 
 
2.9
Delivery and Cancellation of Certificates

 
-24-

--------------------------------------------------------------------------------

 
All Rights Certificates surrendered upon exercise or for redemption, for
registration of transfer or exchange shall, if surrendered to any person other
than the Rights Agent, be delivered to the Rights Agent and, in any case, shall
be promptly canceled by the Rights Agent.  The Corporation may at any time
deliver to the Rights Agent for cancellation any Rights Certificates previously
countersigned and delivered hereunder which the Corporation may have acquired in
any manner whatsoever, and all Rights Certificates so delivered shall be
promptly canceled by the Rights Agent.  No Rights Certificate shall be
countersigned in lieu of or in exchange for any Rights Certificates canceled as
provided in this Section 2.9 except as expressly permitted by this
Agreement.  The Rights Agent shall, subject to applicable law, destroy all
canceled Rights Certificates and deliver a certificate of destruction to the
Corporation.


 
2.10
Agreement of Rights Holders

 
Every holder of Rights, by accepting such Rights, consents and agrees with the
Corporation and the Rights Agent and with every other holder of Rights:


 
(a)
to be bound by and subject to the provisions of this Agreement, as amended from
time to time in accordance with the terms hereof, in respect of all Rights held;



 
(b)
that, prior to the Separation Time, each Right will be transferable only
together with, and will be transferred by a transfer of, the associated Common
Share;



 
(c)
that, after the Separation Time, the Rights will be transferable only on the
Rights Register as provided herein;



 
(d)
that, prior to due presentment of a Rights Certificate (or, prior to the
Separation Time, the associated Common Share certificate) for registration of
transfer, the Corporation, the Rights Agent and any agent of the Corporation or
the Rights Agent may deem and treat the Person in whose name the Rights
Certificate (or, prior to the Separation Time, the associated Common Share
certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on such
Rights Certificate or the associated Common Share certificate made by anyone
other than the Corporation or the Rights Agent) for all purposes whatsoever, and
neither the Corporation nor the Rights Agent shall be affected by any notice to
the contrary;



 
(e)
that such holder of Rights has waived its right to receive any fractional Rights
or any fractional Common Shares or other securities upon exercise of a Right
(except as provided herein);



 
(f)
that, without the approval of any holder of Rights or Voting Shares and upon the
sole authority of the Board of Directors acting in good faith, this Agreement
may be supplemented or amended from time to time as provided herein; and



 
(g)
that any right to exercise the Rights may be delayed by the Corporation, and
subject to such documentation requirements, as necessary to comply with
governing securities law and to ensure that a sufficient number of Common Shares
are available to permit exercise of the Rights.

 
 
ARTICLE 3
ADJUSTMENTS TO THE RIGHTS
 
-25-

--------------------------------------------------------------------------------

 
3.1
Flip-in Event

 
 
(a)
Subject to Sections 3.1(b) and 5.1, in the event that prior to the Expiration
Time a Flip-in Event occurs, each Right shall thereafter constitute the right to
purchase from the Corporation, upon exercise thereof in accordance with the
terms hereof, that number of Common Shares as have an aggregate Market Price on
the date of consummation or occurrence of such Flip-in Event equal to four times
the Exercise Price for an amount in cash equal to the Exercise Price (such right
to be appropriately adjusted in a manner analogous to the applicable adjustment
provided for in Section 2.3 in the event that, after such date of consummation
or occurrence, an event of a type analogous to any of the events described in
Section 2.3 shall have occurred with respect to such Common Shares).



 
(b)
Notwithstanding anything in this Agreement to the contrary, upon the occurrence
of any Flip-in Event, any Rights that are or were Beneficially Owned on or after
the earlier of the Separation Time and the Stock Acquisition Date, or which may
thereafter be Beneficially Owned, by:



 
(i)
an Acquiring Person (or any Affiliate or Associate of an Acquiring Person or any
other Person acting jointly or in concert with an Acquiring Person or any
Associate or Affiliate of such other Person); or



 
(ii)
a transferee, direct or indirect, of an Acquiring Person (or any Affiliate or
Associate of an Acquiring Person or any Person acting jointly or in concert with
an Acquiring Person or any Associate or Affiliate thereon in a transfer of
Rights occurring subsequent to the Acquiring Person becoming such);



shall become null and void without any further action and any holder of such
Rights (including any transferee of, or other successor entitled to, such
Rights, whether directly or indirectly) shall thereafter have no right to
exercise such Rights under any provisions of this Agreement and further shall
thereafter not have any rights whatsoever with respect to such Rights, whether
under any provision of this Agreement or otherwise.  The holder of any Rights
represented by a Rights Certificate which is submitted to the Rights Agent upon
exercise or for registration of transfer or exchange which does not contain the
necessary certifications set forth in the Rights Certificate establishing that
such Rights are not void under this Subsection 3.1(b) shall be deemed to be an
Acquiring Person for the purposes of this Subsection 3.1(b) and such Rights
shall become null and void.


 
(c)
Any Rights Certificate that represents Rights Beneficially Owned by a Person
described in either of subclauses 3.1(b)(i) or 3.1(b)(ii) or transferred to any
Nominee of any such Person, and any Rights Certificate issued upon transfer,
exchange, replacement or adjustment of any other Rights Certificate, referred to
in this sentence, shall contain or will be deemed to contain the following
legend:



"The Rights represented by this Rights Certificate were issued to a Person who
was an Acquiring Person or an Affiliate or an Associate of an Acquiring Person
(as such terms are defined in the Rights Agreement) or acting jointly or in
concert with any of them.  This Rights Certificate and the Rights represented
hereby shall be void in the circumstances specified in Subsection 3.1(b) of the
Rights Agreement."


The Rights Agent shall not be under any responsibility to ascertain the
existence of facts that would require the imposition of such legend but shall be
required to impose such legend only if instructed to do so by the Corporation or
if a holder fails to certify upon transfer or exchange in the space provided to
do so.


 
-26-

--------------------------------------------------------------------------------

 
 
(d)
After the Separation Time, the Corporation shall do all such acts and things
necessary and within its power to ensure compliance with the provisions of this
Section 3.1 including, without limitation, all such acts and things as may be
required to satisfy the requirements of the Business Corporations Act, the U.S.
Securities Act and the securities laws or comparable legislation in each
jurisdiction where the Corporation is subject to such laws and the rules of the
stock exchanges where the Common Shares are listed at such time in respect of
the issue of Common Shares upon the exercise of Rights in accordance with this
Agreement.

 
 
3.2
Fiduciary Duties of the Board of Directors of the Corporation

 
For clarification it is understood that nothing contained in this Article 3
shall be considered to affect the obligations of the Board of Directors to
exercise its fiduciary duties.  Without limiting the generality of the
foregoing, nothing contained herein shall be construed to suggest or imply that
the Board of Directors shall not be entitled to recommend that holders of the
Voting Shares reject or accept any Take-over Bid or take any other action
including, without limitation, the commencement, prosecution, defense or
settlement of any litigation and the submission of additional or alterative
Take-over Bids or other proposals to the shareholders of the Corporation with
respect to any Takeover Bid or otherwise that the Board of Directors believes is
necessary or appropriate in the exercise of its fiduciary duties.
 
 
ARTICLE 4
THE RIGHTS AGENT
 
 
4.1
General

 
 
(a)
The Corporation hereby appoints the Rights Agent to act as agent for the
Corporation and the holders of the Rights in accordance with the terms and
conditions hereof, and the Rights Agent hereby accepts such appointment.  The
Corporation may from time to time appoint such co-rights agents ("Co-Rights
Agents") as it may deem necessary or desirable.  In the event the Corporation
appoints one or more Co-Rights Agents, the respective duties of the Rights Agent
and Co-Rights Agents shall be as the Corporation may determine.  The Corporation
agrees to pay to the Rights Agent reasonable compensation approved by the
Corporation for all services rendered by it hereunder and, from time to time, on
demand of the Rights Agent, its reasonable expenses and other disbursements
reasonably incurred in the administration and execution of this Agreement and
the exercise and performance of its duties hereunder, including the reasonable
fees and disbursements of counsel and other experts consulted by the Rights
Agent pursuant to Subsection 4.3(a).  The Corporation also agrees to indemnify
the Rights Agent for, and to hold it harmless against, any loss, liability, or
expense, incurred without gross negligence, bad faith or willful misconduct on
the part of the Rights Agent, for anything done or omitted by the Rights Agent
in connection with the acceptance and administration of this Agreement,
including the costs and expenses of defending against any claim of liability,
which right to indemnification will survive the termination of this Agreement or
the resignation or removal of the Rights Agent.



 
-27-

--------------------------------------------------------------------------------

 
 
 
(b)
The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any certificate for Common
Shares, Rights Certificate, certificate for other securities of the Corporation,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, statement, or other paper or
document believed by it to be genuine and to be signed, executed and, where
necessary, verified or acknowledged, by the proper Person or Persons.

 
 
(c)
The Corporation shall inform the Rights Agent in a reasonably timely manner of
events which may materially affect the administration of this Agreement by the
Rights Agent and, at any time upon request, shall provide to the Rights Agent an
incumbency certificate certifying the then current officers of the Corporation.

 
 
4.2
Merger, Amalgamation, Consolidation or Change of Name of Rights Agent

 
 
(a)
Any corporation into which the Rights Agent or any successor Rights Agent may be
merged or amalgamated or with which it may be consolidated, or any corporation
resulting from any merger, amalgamation or consolidation to which the Rights
Agent or any successor Rights Agent is a party, or any corporation succeeding to
the shareholder services business of the Rights Agent or any successor Rights
Agent, will be the successor to the Rights Agent under this Agreement without
the execution or filling of any document or any further act on the part of any
of the parties hereto, provided that such corporation would be eligible for
appointment as a successor Rights Agent under the provisions of Section 4.4
hereof.  In case at the time such successor Rights Agent succeeds to the agency
created by this Agreement any of the Rights Certificates have been countersigned
but not delivered any such successor Rights Agent may adopt the countersignature
of the predecessor Rights Agent and deliver such Rights Certificates so
countersigned; and in case at that time any of the Rights Certificates have not
been countersigned, any successor Rights Agent may countersign such Rights
Certificates either in the name of the predecessor Rights Agent or in the name
of the successor Rights Agent; and in all such cases such Rights Certificates
will have the full force provided in the Rights Certificates and in this
Agreement.

 
 
(b)
In case at any time the name of the Rights Agent is changed and at such time any
of the Rights Certificates shall have been countersigned but not delivered, the
Rights Agent may adopt the countersignature under its prior name and deliver
Rights Certificates so countersigned; and in case at that time any of the Rights
Certificates shall not have been countersigned, the Rights Agent may countersign
such Rights Certificates either in its prior name or in its changed name; and in
all such cases such Rights Certificates shall have the full force provided in
the Rights Certificates and in this Agreement.

 
 
-28-

--------------------------------------------------------------------------------

 
 
4.3
Duties of Rights Agent

 
The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Corporation and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:
 
 
(a)
The Rights Agent may consult with legal counsel (who may be legal counsel for
the Corporation) and the opinion of such counsel will be full and complete
authorization and protection to the Rights Agent as to any action taken or
omitted by it in good faith and in accordance with such opinion; the Rights
Agent may also, with the approval of the Corporation (such approval not to be
unreasonably withheld), consult with such other experts as the Rights Agent
shall consider necessary or appropriate to properly carry out the duties and
obligations imposed under this Agreement (at the expense of the Corporation) and
the Rights Agent shall be entitled to rely in good faith on the advice of any
such expert.

 
 
(b)
Whenever in the performance of its duties under this Agreement the Rights Agent
deems it necessary or desirable that any fact or matter be proved or established
by the Corporation prior to taking or suffering any action hereunder, such fact
or matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate signed by a person believed by the Rights Agent to be a senior
officer of the Corporation and delivered to the Rights Agent; and such
certificate will be full authorization to the Rights Agent for any action taken
or suffered in good faith by it under the provisions of this Agreement in
reliance upon such certificate.

 
 
(c)
The Rights Agent will be liable hereunder only for its own gross negligence, bad
faith or willful misconduct.

 
 
(d)
The Rights Agent will not be liable for or by reason of any of the statements of
fact or recitals contained in this Agreement or in the certificates for Common
Shares, or the Rights Certificates (except its countersignature thereof) or be
required to verify the same, and all such statements and recitals are and will
be deemed to have been made by the Corporation only.

 
 
(e)
The Rights Agent will not be under any responsibility in respect of the validity
of this Agreement or the execution and delivery hereof (except the due
authorization, execution and delivery hereof by the Rights Agent) or in respect
of the validity or execution of any Common Share certificate, or Rights
Certificate (except its countersignature thereon) nor will it be responsible for
any breach by the Corporation of any covenant or condition contained in this
Agreement or in any Rights Certificate; nor will it be responsible for any
change in the exercisability of the Rights (including the Rights becoming void
pursuant to Subsection 3.1(b) hereof or any adjustment required under the
provisions of Section 2.3) hereof or responsible for the manner, method or
amount of any such adjustment or the ascertaining of the existence of facts that
would require any such adjustment (except with respect to the exercise of Rights
after receipt of the certificate contemplated by Section 2.3 describing any such
adjustment or any written notice from the Corporation or any holder that a
Person has become an Acquiring Person); nor will it by any act hereunder be
deemed to make any representation or warranty as to the authorization of any
Common Shares to be issued pursuant to this Agreement or any Rights or as to any
Common Shares, when issued, being duly and validly authorized, issued and
delivered as fully paid and non-assessable.



 
-29-

--------------------------------------------------------------------------------

 
 
 
(f)
The Corporation agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Agreement.

 
 
(g)
The Rights Agent is hereby authorized and directed to accept instructions with
respect to the performance of its duties hereunder from any individual believed
by the Rights Agent to be a senior officer of the Corporation, and to apply to
such individuals for advice or instructions in connection with its duties, and
it shall not be liable for any action taken or suffered by it in good faith in
accordance with instructions of any such individual.  It is understood that
instructions to the Rights Agent shall, except where circumstances make it
impractical or the Rights Agent otherwise agrees, be given in writing and, where
not in writing, such instructions shall be confirmed in writing as soon as
reasonably practicable after the giving of such instructions.



 
(h)
Subject to applicable law, the Rights Agent and any shareholder or director,
officer or employee of the Rights Agent may buy, sell or deal in Common Shares,
Rights or other securities of the Corporation or become pecuniarily interested
in any transaction in which the Corporation may be interested, or contract with
or lend money to the Corporation or otherwise act as fully and freely as though
it were not the Rights Agent under this Agreement.  Nothing herein shall
preclude the Rights Agent from acting in any other capacity for the Corporation
or for any other legal entity.

 
 
(i)
the Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent will not be answerable or accountable
for any act, default, neglect or misconduct of any such act, default, neglect or
misconduct, provided reasonable care was exercised in the selection and
continued employment thereof.

 
 
4.4
Change of Rights Agent

 
The Rights Agent may resign and be discharged from its duties under this
Agreement by giving 60 days' prior written notice (or such lesser notice as is
acceptable to the Corporation) to the Corporation, to each transfer agent of
Common Shares and to the holders of the Rights, all in accordance with
Section 5.9 and at the expense of the Corporation.  The Corporation may remove
the Rights Agent by giving 30 days' prior written notice to the Rights Agent, to
each transfer agent of the Common Shares and to the holders of the Rights in
accordance with Section 5.9.  If the Rights Agent should resign or be removed or
otherwise become incapable of acting, the Corporation will appoint a successor
to the Rights Agent.  If the Corporation fails to make such appointment within a
period of 30 days after such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of any Rights (which holder shall, with such notice, submit such
holder's Rights Certificate for inspection of the Corporation), then the holder
of any Rights may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent.  Any successor Rights Agent, whether
appointed by the Corporation or by such a court, must be an entity authorized
under the laws of the United States and any applicable states to carry out the
duties of the Rights Agent specified in this Agreement.  After appointment, the
successor Rights Agent will be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent, upon payment of any outstanding fee, any property
at the time held by it hereunder, and execute and deliver any further assurance,
conveyance, act or deed necessary for the purpose.  Not later than the effective
date of any such appointment, the Corporation will file notice thereof in
writing with the predecessor Rights Agent and each transfer agent of the Common
Shares and file a report with the U.S. Securities and Exchange Commission or
file a press release notifying the holders of the Rights of such
change.  Failure to give any notice provided for in this Section 4.4, however,
or any defect therein, shall not affect the legality or validity of the
resignation or removal of the Rights Agent or the appointment of the successor
Rights Agent, as the case may be.
 


 
-30-

--------------------------------------------------------------------------------

 
ARTICLE 5
MISCELLANEOUS
 
 
5.1
Redemption, Waiver and Termination

 
 
(a)
The Board of Directors acting in good faith may, at any time prior to the later
of the Stock Acquisition Date and the Separation Time, elect to redeem all but
not less than all of the then outstanding Rights at a redemption price of
$0.0000001 per Right appropriately adjusted in a manner analogous to the
applicable adjustments provided for in Section 2.3 in the event that an event of
the type analogous to any of the events described in Section 2.3 shall have
occurred (such redemption price being herein referred to as the "Redemption
Price").  In connection with any such redemption, the Board of Directors may
waive the Corporation’s obligation to pay to Redemption Price to any shareholder
who would otherwise be entitled to receive an aggregate Redemption Price of less
than U.S. $10.00.

 
 
(b)
The Board of Directors shall waive the application of Section 3.1 in respect of
the occurrence of any Flip-in Event if the Board of Directors has determined,
following the Stock Acquisition Date and prior to the Separation Time, that a
Person became an Acquiring Person by inadvertence and without any intention to
become, or knowledge that it would become, an Acquiring Person under this
Agreement and, in the event that such a waiver is granted by the Board of
Directors, such Stock Acquisition Date shall be deemed not to have
occurred.  Any such waiver pursuant to this Subsection 5.1(b) may only be given
on the condition that such Person, within 10 days after the foregoing
determination by the Board of Directors or such later date as the Board of
Directors may determine (the "Disposition Date"), has reduced its Beneficial
Ownership of Voting Shares such that the Person is no longer an Acquiring
Person.  If the Person remains an Acquiring Person at the Close of Business on
the Disposition Date, the Disposition Date shall be deemed to be the date of
occurrence of a further Stock Acquisition Date and Section 3.1 shall apply
thereto.

 
 
(c)
In the event that a Person acquires Voting Shares pursuant to an Exempt
Acquisition referred to in Subsection 5.1(d), then the Board of Directors of the
Corporation shall, immediately upon the consummation of such acquisition and
without further formality, be deemed to have elected to redeem the Rights at the
Redemption Price.



 
(d)
The Board of Directors acting in good faith may, prior to the occurrence of the
relevant Flip-in Event, upon prior written notice delivered to the Rights Agent,
determine to waive the application of Section 3.1.

 
 
-31-

--------------------------------------------------------------------------------

 
 
(e)
The Board of Directors may, prior to the Close of Business on the eighth
Business Day following a Stock Acquisition Date or such later Business Day as
they may from time to time determine, upon prior written notice delivered to the
Rights Agent, waive the application of Section 3.1 to the related Flip-in Event,
provided that the Acquiring Person has reduced its Beneficial Ownership of
Voting Shares (or has entered into a contractual arrangement with the
Corporation, acceptable to the Board of Directors, to do so within 10 days of
the date on which such contractual arrangement is entered into or such later
date as the Board of Directors may determine) such that at the time the waiver
becomes effective pursuant to this Subsection 5.1(e) such Person is no longer an
Acquiring Person.  In the event of such a waiver becoming effective prior to the
Separation Time, for the purposes of this Agreement, such Flip-in Event shall be
deemed not to have occurred.



 
(f)
Where a Take-over Bid is withdrawn or otherwise terminated after the Separation
Time has occurred and prior to the occurrence of a Flip-in Event, or if the
Board of Directors grants a waiver under Subsection 5.1(e) after the Separation
Time, the Board of Directors may elect to redeem all the outstanding Rights at
the Redemption Price.  Upon the Rights being redeemed pursuant to this
Subsection 5.1(f), all the provisions of this Agreement shall continue to apply
as if the Separation Time had not occurred and Rights Certificates representing
the number of Rights held by each holder of record of Common Shares at the
Separation Time had not been mailed to each such holder, for all purposes of
this Agreement the Separation Time shall be deemed not to have occurred and the
Corporation shall be deemed to have issued replacement Rights to the holders of
its then outstanding Common Shares.



 
(g)
If the Board of Directors is deemed under Subsection 5.1(c) to have elected or
elects under Subsection 5.1(a) to redeem the Rights, the right to exercise the
Rights will thereupon, without further action and without notice, terminate and
the only right thereafter of the holders of Rights shall be to receive the
Redemption Price.



 
(h)
Within 10 days after the Board of Directors is deemed under Subsection 5.1(c) to
have elected or elects under Subsection 5.1(a) or (f) to redeem the Rights, the
Corporation shall give notice of redemption to the holders of the then
outstanding Rights by mailing such notice to the Rights Agent and to each such
holder at his last address as it appears upon the registry books of the Rights
Agent or, prior to the Separation Time, on the registry books of the transfer
agent for the Voting Shares.  Any notice which is mailed in the manner herein
provided shall be deemed given, whether or not the holder receives the
notice.  Each such notice of redemption will state the method by which the
payment of the Redemption Price will be made.



 
5.2
Expiration

 
No person will have any rights pursuant to this Agreement or in respect of any
Right after the Expiration Time, except in respect of any right to receive cash,
securities or other property which has accrued at the Expiration Time and except
as specified in Subsections 4.1(a) and 4.1(b) hereof.


 
5.3
Issuance of New Rights Certificates

 
Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Corporation may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by its Board of Directors to
reflect any adjustment or change in the number or kind or class of shares
purchasable upon exercise of Rights made in accordance with the provisions of
this Agreement.


 
-32-

--------------------------------------------------------------------------------

 
 
5.4
Supplements and Amendments

 



 
(a)
Subject to Subsection 5.4(b), the Corporation may from time to time amend, vary
or delete any of the provisions of this Agreement and the Rights.

 
(b)
For greater certainty, (i) no amendment, variation or deletion to the provisions
of Article 4 or the rights, duties, obligations or indemnities of the Rights
Agent shall be made except with the concurrence of the Rights Agent thereto, and
(ii) neither the exercise by the Board of Directors of any power or discretion
conferred on it hereunder nor the making by the Board of Directors of any
determination or the granting of any waiver it is permitted to make or give
hereunder shall constitute an amendment, variation or deletion of the provisions
of this Agreement or the Rights, for purposes of this Section 5.4 or otherwise.



 
5.5
Fractional Rights and Fractional Shares

 
 
(a)
The Corporation will not be required to issue fractions of Rights or to
distribute Rights Certificates which evidence fractional Rights.  After the
Separation Time, any fractional Rights shall immediately and automatically be
cancelled.



 
(b)
To the extent that, after the operation of Section 5.5(a), the exercise of the
Rights would entitle a holder to fractional Common Shares, the Corporation shall
not be required to issue fractional Common Shares upon exercise of the Rights or
to distribute certificates that evidence fractional Common Shares.  In lieu of
issuing fractional Common Shares, the Corporation shall pay to the registered
holder of Rights Certificates at the time such Rights are exercised as herein
provided, an amount in cash equal to the same fraction of the Market Price of
one Common Share at the date of such exercise.



 
5.6
Rights of Action

 
Subject to the terms of this Agreement, including the right of the Corporation
to amend this Agreement and the discretion given to the Corporation, rights of
action in respect of this Agreement, other than rights of action vested solely
in the Rights Agent, are vested in the respective holders of the Rights; and any
holder of any Rights, without the consent of the Rights Agent or of the holder
of any other Rights may, on such holder's own behalf and for such holder's own
benefit and the benefit of other holders of Rights, enforce, and may institute
and maintain any suit, action or proceeding against the Corporation to enforce,
or otherwise act in respect of, such holder's right to exercise such holder's
Rights in the manner provided in this Agreement and in such holder's Rights
Certificate.  Without limiting the foregoing or any remedies available to the
holders of Rights, it is specifically acknowledged that the holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of, the obligations of
any Person subject to this Agreement.  Notwithstanding the foregoing, none of
the Corporation, the Rights Agent nor any Affiliate of the foregoing shall be
liable or subject to any cause of action for delays caused by the need to comply
with registration requirements of governing securities law, including the U.S.
Securities Act, or the unavailability of authorized but unissued Common Shares
to issue of exercise of the Rights.  Any delay caused by the foregoing shall be
exercised.


 
 
-33-

--------------------------------------------------------------------------------

 
5.7
Holder of Rights Not Deemed a Shareholder

 
No holder, as such, of any Rights shall be entitled to vote, receive dividends
or be deemed for any purpose the holder of Common Shares or any other securities
which may at any time be issuable on the exercise of Rights, nor shall anything
contained herein or in any Rights Certificate be construed to confer upon the
holder of any Rights, as such, any of the rights of a shareholder of the
Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting shareholders (except as provided in Section 5.8 hereof) or to
receive dividends or subscription rights or otherwise, until such Rights shall
have been exercised in accordance with the provisions hereof.
 
 
5.8
Notice of Proposed Actions

 


In case the Corporation proposes after the Separation Time and prior to the
Expiration Time to effect the liquidation, dissolution or winding up of the
Corporation or the sale of all or substantially all of the Corporation's assets,
then, in each such case, the Corporation shall  to each holder of a Right a
notice of such proposed action by means of a report filed with the U.S.
Securities and Exchange Commission or a press release, which shall specify the
date on which such liquidation, dissolution, or winding up is to take place, and
such notice shall be so given at least 20 Business Days prior to the date of the
taking of such proposed action by the Corporation.


 
5.9
Notices

 


Notices or demands authorized or required by this Agreement to be given or made
to or by the Rights Agent, the holder of any Rights or the Corporation will be
sufficiently given or made and shall be deemed to be received if delivered or
sent by first-class mail, postage prepaid, express courier (such as Federal
Express) or by fax machine or other means of printed telecommunication, charges
prepaid and confirmed in writing by mail or delivery, addressed (until another
address is filed in writing with the Rights Agent or the Corporation, as
applicable), as follows:



 
(a)
if to the Corporation



204 Edison Way
Reno, Nevada  89502




Attention:          Chief Executive Officer
Facsimile No.     (775) 856-1619

 

 
(b)
if to the Rights Agent:


Registrar and Transfer Company
10 Commerce Drive
Cranford, NJ  07066


Attn: Manager Corporation Relations
Facsimile No. (908) 497-2311


 
-34-

--------------------------------------------------------------------------------

 
 
(c)
if to the holder of any Rights, to the address of such holder as it appears on
the registry books of the Rights Agent or, prior to the Separation Time, on the
registry books of the Corporation for the Common Shares, except where this
Agreement permits notice by report filed with the U.S. Securities and Exchange
Commission or press release.



 
5.10
[Omitted]

 


 
5.11
Regulatory Approvals

 
Any obligation of the Corporation or action or event contemplated by this
Agreement, shall be subject to applicable law and to the receipt of any
requisite approval or consent from any governmental or regulatory
authority.  Without limiting the generality of the foregoing, any issuance or
delivery of debt or equity securities (other than non-convertible debt
securities) of the Corporation upon the exercise of Rights and any amendment to
this Agreement shall, if required,  be subject to any applicable consent of the
stock exchanges on which the Corporation is from time to time listed and
compliance with governing securities laws.


 
5.12
Declaration as to Non-Canadian and Non-U.S. Holders

 
If in the opinion of the Board of Directors (who may rely upon the advice of
counsel), any action or event contemplated by this Agreement would require
compliance with the securities laws or comparable legislation of a jurisdiction
outside Canada and the United States of America, its territories and
possessions, the Board of Directors acting in good faith may take such actions
as it may deem appropriate to ensure that such compliance is not required,
including limiting the right to exercise the Rights to persons in the U.S.,
Canada and jurisdictions in which self-executing exemptions from securities laws
are available.  In no event shall the Corporation or the Rights Agent be
required to issue or deliver Rights or securities issuable on exercise of Rights
to Persons who are citizens, residents or nationals of any jurisdiction other
than Canada and a province or territory thereof and the United States of America
and any state thereof in which such issue or delivery would be unlawful without
registration of the relevant Persons or securities for such purposes.


 
5.13
Successors

 
All the covenants and provisions of this Agreement by or for the benefit of the
Corporation or the Rights Agent shall bind and inure to the benefit of their
respective successors and assigns hereunder.


 
5.14
Benefits of this Agreement

 
Nothing in this Agreement shall be construed to give to any Person other than
the Corporation, the Rights Agent and the holders of the Rights any legal or
equitable right, remedy or claim under this Agreement; this Agreement shall be
for the sole and exclusive benefit of the Corporation, the Rights Agent and the
holders of the Rights.


 
 
-35-

--------------------------------------------------------------------------------

 
5.15
Determination and Actions by the Board of Directors

 
All actions, calculations, interpretations and determinations (including all
omissions with respect to the foregoing) which are done or made by the Board of
Directors, in good faith, (x) may be relied on by the Rights Agent, and (y)
shall not subject the Board of Directors to any liability to the holders of the
Rights or to any other parties.


 
5.16
Governing Law and Venue

 
This Agreement and the Rights issued hereunder shall be deemed to be a contract
made under the laws of the State of New Jersey and for all purposes will be
governed by and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State, except for
portions of this Agreement and the Rights and their implementation and
enforcement which implication corporate law, which portions are governed by the
Delaware General Corporate Law.  The State and federal courts located in the
State of New Jersey shall be the exclusive venue for any action under or related
to this Agreement, and all parties to this Agreement and holders of the Rights
consent to the jurisdiction of such courts.
 
5.17
Language

 
The parties hereto have required that this Agreement and all documents and
notices related thereto and/or resulting therefrom be drawn up in English.


 
5.18
Counterparts

 
This Agreement may be executed in any number of counterparts and each of such
counterparts will for all purposes be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.


 
5.19
Severability

 
If any term or provision hereof or the application thereof to any circumstance
is, in any jurisdiction and to any extent, invalid or unenforceable, such term
or provision will be ineffective only to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
terms and provisions hereof or the application of such term or provision to
circumstances other than those as to which it is held invalid or unenforceable.


 
 
-36-

--------------------------------------------------------------------------------

 
5.20
Effective Date

 
The original Shareholder Rights Plan Agreement was effective as of the Effective
Date.  The revised amendment and restatement of this Agreement, as set forth
herein, is effective as of May 31, 2012.


 
5.21
Time of the Essence

 
Time shall be of the essence hereof.


 
5.22
Amendment and Restatement

 
The original Shareholder Rights Plan Agreement between the Corporation and the
Rights Agent dated as of November 27, 1998, as revised and amended and restated
by this Agreement, constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior
discussions, agreements and understandings relating to the subject matter
hereof.


 
-37-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Revised Amended and
Restated Shareholder Rights Plan Agreement to be duly executed effective May 31,
2012.
 

 
ALTAIR NANOTECHNOLOGIES INC.
         
 
By:
/s/ Stephen Huang      
Stephen Huang, Chief Financial Officer
                 



REGISTRAR AND TRANSFER COMPANY
       
By:
/s/ Nick Giancaspro     Its: Vice President              

 
 
-38-

--------------------------------------------------------------------------------

 
EXHIBIT A


[Form of Rights Certificate]


Certificate No.
Rights


THE RIGHTS ARE SUBJECT TO REDEMPTION, WAIVER AND AMENDMENT AT THE OPTION OF THE
CORPORATION, ON THE TERMS SET FORTH IN THE AMENDED AND RESTATED SHAREHOLDER
RIGHTS PLAN AGREEMENT.  UNDER CERTAIN CIRCUMSTANCES (SPECIFIED IN
SUBSECTION 3.1(b) OF SUCH AGREEMENT), RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING
PERSON, CERTAIN RELATED PARTIES OF AN ACQUIRING PERSON OR A TRANSFEREE OF AN
ACQUIRING PERSON OR ANY SUCH RELATED PARTIES WILL BECOME VOID WITHOUT FURTHER
ACTION.


RIGHTS CERTIFICATE


This certifies that                  is the registered holder of the number of
Rights set forth above, each of which entitles the registered holder thereof,
subject to the terms, provisions and conditions of the Revised Amended and
Restated Shareholder Rights Plan Agreement made as of May 31, 2012 (the "Rights
Agreement") between Altair Nanotechnologies Inc., a Delaware corporation (the
"Corporation") and Registrar and Transfer Company, a __________, as Rights Agent
(the "Rights Agent"), which term shall include any successor Rights Agent under
the Rights Agreement, to purchase from the Corporation, at any time after the
Separation Time and prior to the Expiration Time (as such terms are defined in
the Rights Agreement), one-half of one fully paid common share of the
Corporation (a "Common Share") at the Exercise Price referred to below, upon
presentation and surrender of this Rights Certificate, together with the Form of
Election to Exercise appropriately completed and duly executed, to the Rights
Agent at its principal office in New Jersey.  Until adjustment thereof in
certain events as provided in the Rights Agreement, the Exercise Price shall be
US$20 per Right (payable by certified check or money order payable to the order
of the Corporation).  The number of Common Shares which may be purchased for the
Exercise Price is subject to adjustment as set forth in the Rights
Agreement.  The right of any holder to exercise the Rights Certificate may be
delayed or conditioned as required in order to assure compliance with governing
securities laws and at any time the number of available authorized Common Shares
is not sufficient to permit exercise of the Rights.


This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Rights Agent, the Corporation and the holder of the Rights Certificates.  Copies
of the Rights Agreement are on file at the registered office of the Corporation
and are available upon written request.


This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office of the Rights Agent in New Jersey, may be
exchanged for another Rights Certificate or Rights Certificates of like tenor
evidencing an aggregate number of Rights equal to the aggregate number of Rights
evidenced by the Rights Certificate or Rights Certificates surrendered.  If this
Rights Certificate shall be exercised in part, the registered holder shall be
entitled to receive, upon surrender hereof, another Rights Certificate or Rights
Certificates for the number of whole Rights not exercised.


 
 

--------------------------------------------------------------------------------

 
Subject to the provisions of the Rights Agreement the Rights evidenced by this
Certificate may be redeemed by the Corporation at a redemption price of
$0.0000001 per Right subject to adjustment and non-payment in certain events.


No fractional Common Shares will be issued upon the exercise of any Right or
Rights evidenced hereby.


No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Common Shares or
any other securities which may at any time be issuable upon the exercise hereof,
nor shall anything contained in the Rights Agreement or herein be construed to
confer upon the holder hereof, as such, any of the rights of a shareholder of
the Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of any meeting or other
actions affecting shareholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights or otherwise, until the Rights
evidenced by this Rights Certificate shall have been exercised as provided in
the Rights Agreement.


This Rights Certificate shall not be valid for any purpose until it shall have
been countersigned by the Rights Agent.


WITNESS the facsimile signature of the proper officers of the Corporation.
 
 

Date:                
ALTAIR NANOTECHNOLOGIES INC.
         
 
By:
                   

Countersigned:
 
REGISTRAR AND TRANSFER COMPANY
       
By:
                       

      
 
 

--------------------------------------------------------------------------------

 
FORM OF ELECTION TO EXERCISE


ALTAIR NANOTECHNOLOGIES INC.


The undersigned hereby irrevocably elects to exercise                      
 whole Rights represented by this Rights Certificate to purchase the Common
Shares issuable upon the exercise of such Rights and requests that certificates
for such Common Shares be issued in the name of and delivered to:


Rights Certificate No.          


Name




Address




City and State/Province




Social Insurance No. or other taxpayer
identification number


If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:




Name




Address




City and State/Province




Social Insurance No. or other taxpayer
identification number


 

Date:      

 
Signature

Signature Guaranteed


(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)


Signature must be guaranteed by a Canadian chartered bank or major Canadian
trust company, or a member of the Securities Transfer Association Medallion
Program (STAMP).
 
 

--------------------------------------------------------------------------------

 
(To be completed by the holder if true)


The undersigned hereby represents, for the benefit of the Corporation and all
holders of Rights and Common Shares, that the Rights evidenced by this Rights
Certificate are not and, to the knowledge of the undersigned, have never been,
Beneficially Owned by an Acquiring Person or by an Affiliate or Associate of an
Acquiring Person, any other Person acting jointly or in concert with an
Acquiring Person or any Affiliate or Associate of any such other Person (as such
terms are defined in the Rights Agreement).
 

 
                        Signature






NOTICE


In the event that the certifications set forth above in the Form of Election to
Exercise and Assignment are not completed, the Corporation shall deem the
Beneficial Owner of the Rights represented by this Rights Certificate to be an
Acquiring Person (as defined in the Rights Agreement) and, accordingly, such
Rights shall be null and void.
 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto


 
 
(Please print name and address of transferee)


the Rights represented by this Rights Certificate, together with all right,
title and interest therein.
 
 

Date:      

 
Signature


 
(Signature Guaranteed
(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever)



Signature must be guaranteed by a Canadian chartered bank or major Canadian
trust company, or a member of the Securities Transfer Association Medallion
Program (STAMP).


(To be completed by the assignor if true)


The undersigned hereby represents, for the benefit of the Corporation and all
holders of Rights and Common Shares, that the Rights evidenced by this Rights
Certificate are not and, to the knowledge of the undersigned have never been,
Beneficially Owned by an Acquiring Person or by an Affiliate or Associate of an
Acquiring Person, any other Person acting jointly or in concert with an
Acquiring Person or any Affiliate or Associate of any such other Person (as such
terms are deemed in the Rights Agreement).

        Signature                
(Please print name below signature)
       

NOTICE


In the event that the certifications set forth above in the Form of Election to
Exercised Assignment are not completed, the Corporation shall deem the
Beneficial Owner of the Rights represented by this Rights Certificate to be an
Acquiring Person (as defined in the Rights Agreement) and, accordingly, such
Rights shall to be null and void.



